Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


In reply to the Non-Final Office Action mailed on 3/7/2022, the Applicant has filed a response on 5/31/2022 amending claims 1, 11 and 19. Claims 10 and 18 has been cancelled. No claim has been added. Claims 1-9, 11-17 and 19-20.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-6 and 12-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, it is unclear whether “a first angle” in line 2 is the same or different from “a first angle” in line 11 of claim 1; and whether “a second angle” in line 4 is the same or different from “a second angle” in line 13 of claim 1.

Claims 3-6 are rejected based on their dependency on claim 2.

In addition, regarding claim 3, it is unclear whether “a first display section that displays an image” in line 2 is the same or different from “a first display section that… displays an image” in lines 10-11 of claim 1.

Regarding claim 12, it is unclear whether “a first angle” in line 2 is the same or different from “a first angle” in line 15 of claim 11; whether “a first panel” in lines 2-3 is the same or different from “a first panel” in line 13 of claim 11; whether “a second panel” in line 3 is the same or different from “a second panel” in line 13 of claim 11; and whether “a second angle” in line 4 is the same or different from “a second angle” in line 17 of claim 11.

Claim 13 is rejected based on its dependency on claim 12.

Appropriate corrections are required. The claims will be interpreted as best understood.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loo et al. (US 9,823,631), in view of Tamura (US 2012/0319943).

Regarding claim 1, Loo discloses a display device (see portable computer 10 in Figs. 1A-1B and 3-6B; see portable computer 110 in Figs. 7A-9) comprising:
a first panel including an input section (see either 14 or 12 in Figs. 1A-6B; see either 114 or 112 in Figs.7A-9);
a second panel (see the other of 14 or 12 in Figs. 1A-6B; see the other of 114 or 112 in Figs.7A-9);
a hinge section disposed between the first panel and the second panel, the hinge section being extended to the first panel and the second panel (see section where hinges 218 are located in Figs. 1A-2 and 7A-7B);
a controller that receives an input signal from the input section and generates a control signal (e.g. a central processing unit ("CPU") of the computer 10, or a dedicated processor; column 2, lines 44-46; column 4, lines 9-32; column 12, lines 4-10); and
a hinge driving section that drives the hinge section based on the control signal from the controller (see e.g. motor 219 in Figs. 2 and 8-9; column 1, line 57 to column 2, line 12; column 3, lines 23-48; column 11, lines 23-37), wherein
the first panel includes a first display section that is exposed outside and displays an image when the first panel and the second panel form a first angle (see sections of e.g. screen 16 in Figs. 1A and 2-6B and screen 116 in Fig. 7B, that display an image during e.g. a video conferencing, based on the broadest reasonable interpretation of the claimed limitations; see e.g. first angle in Fig. 5A and 6A; for clarification, “a video display… is typically designed to be viewable from a range of angles” (column 1, lines 19-25)),
the first panel includes a second display section that is exposed outside and displays an image when the first panel and the second panel form a second angle different from the first angle (see sections of e.g. screen 16 in Figs. 1A and 2-6B and screen 116 in Fig. 7B, that display an image during e.g. a video conferencing, based on the broadest reasonable interpretation of the claimed limitations; see e.g. second angle in Fig. 5B and 6B; for clarification, “a video display… is typically designed to be viewable from a range of angles” (column 1, lines 19-25)).
However, Loo does not appear to expressly disclose the second display section is on a different side of the first panel from the first display section, and the second panel includes a third display section that is exposed outside and displays an image when the first panel and the second panel form the second angle.
Tamura discloses a first panel includes a first display section that is exposed outside and displays an image when the first panel and a second panel form a first angle (see e.g. left display panel including an area other than the “access inconvenient area” displaying an image when the left display panel and right display panel form a 90 degrees angle, as shown in Fig. 2(b); para[0026]-para[0030]), the first panel includes a second display section that is exposed outside and displays an image when the first panel and the second panel form a second angle different from the first angle, the second display section is on a different side of the first panel from the first display section (see that when the left display panel and the right display panel form a 180 degrees angle, e.g., an area corresponding to the “access inconvenient area” included in the left display panel displays an image, as shown in Fig. 2(a); para[0026]-para[0030]), and the second panel includes a third display section that is exposed outside and displays an image when the first panel and the second panel form the second angle (see e.g. the right display panel including an area displaying an image when the left display panel and right display panel form a 180 degrees angle, as shown in Fig. 2(a); para[0026]-para[0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Loo’s invention, with the teachings in Tamura’s invention, to have the second display section is on a different side of the first panel from the first display section, and the second panel includes a third display section that is exposed outside and displays an image when the first panel and the second panel form the second angle, for the advantage of improving operabilities in accordance with an open/close angle of the device, by arranging  images at positions that are easy to operate in accordance with an opening state of the device  (see Abstract; para[0027]-para[0030]).

Regarding claim 2, as best understood, Loo and Tamura disclose all the claim limitations as applied above (see claim 1). In addition, Loo discloses the hinge driving section drives the hinge section to form a first angle between the first panel and the second panel when the input section receives a first pattern (see Abstract; column 1, line 57 to column 2, line 12; column 4, lines 18-32; see e.g. Figs. 3-6B; column 7, lines 1-28; “The processor may be capable of triggering an open or close procedure that causes the motor to adjust the position of the lid assembly”; “The triggering may be based on the geographic proximity of a user, for example, when the user approaches the computer it may automatically open and unlock or when the user moves away from the computer it may automatically close and lock”, “a command issued by the user” “based on direct or indirect physical contact, for example, the user may contact a touch-sensitive surface of the computer”, “or clicking a button (implemented in hardware or software) on the computer 10 or another device e.g., phone”; e.g. “the computer may have an image sensor configured to detect the user's face and continuously adjust the angle and position of the lid to keep the face in the field of view of the camera and/or keep the lid in the optimum viewing position”; see e.g. first angle in Fig. 5A and 6A), and
the hinge driving section drives the hinge section to form a second angle between the first panel and the second panel when the input section receives a second pattern (see Abstract; column 1, line 57 to column 2, line 12; column 4, lines 18-32; see e.g. Figs. 3-6B; column 7, lines 1-28; “The processor may be capable of triggering an open or close procedure that causes the motor to adjust the position of the lid assembly”; “The triggering may be based on the geographic proximity of a user, for example, when the user approaches the computer it may automatically open and unlock or when the user moves away from the computer it may automatically close and lock”, “a command issued by the user” “based on direct or indirect physical contact, for example, the user may contact a touch-sensitive surface of the computer”, “or clicking a button (implemented in hardware or software) on the computer 10 or another device e.g., phone”; e.g. “the computer may have an image sensor configured to detect the user's face and continuously adjust the angle and position of the lid to keep the face in the field of view of the camera and/or keep the lid in the optimum viewing position”; see e.g. second angle in Fig. 5B and 6B).

Regarding claim 3, as best understood, Loo and Tamura disclose all the claim limitations as applied above (see claim 2). In addition, Loo discloses the first panel includes a first display section that displays an image (see e.g. screen 16 in Figs. 1A and 2-6B, and screen 116 in Fig. 7B), and
the input section includes a touch sensor disposed in the first display section of the first panel, wherein the touch sensor senses a touch from an outside (see screen 116 is a touchscreen in Fig. 7B; column 7, line 64 to column 8, line 16).

Regarding claim 4, as best understood, Loo and Tamura disclose all the claim limitations as applied above (see claim 2). In addition, Loo discloses the first panel includes an edge display section disposed at an edge of the first panel (see e.g. screen 116 in Fig. 7B extending at an edge of the display panel 112, based on the broadest reasonable interpretation of the claimed limitations), and the input section is disposed in the edge display section of the first panel (see screen 116 is a touchscreen in Fig. 7B, and thus comprises a component of the input section disposed in the edge of the display panel 112, based on the broadest reasonable interpretation of the claimed limitations; column 7, line 64 to column 8, line 16).

Regarding claim 5, as best understood, Loo and Tamura disclose all the claim limitations as applied above (see claim 4). In addition, Loo discloses the edge display section is disposed at a side opposite to the hinge section (see Figs. 7A-7B; see touchscreen 116 extending at the edge of the display panel 112, and thus, at a side opposite to the section where hinges 218 are, based on the broadest reasonable interpretation of the claimed limitations).

Regarding claim 6, as best understood, Loo and Tamura disclose all the claim limitations as applied above (see claim 4). In addition, Loo discloses the input section includes icons or buttons (column 4, lines 18-32), and
the hinge section is driven according to at least one selected from the icons or the buttons such that an angle between the first panel and the second panel varies based on the at least one selected from the icons or the buttons (see Abstract; column 1, line 57 to column 2, line 12; column 4, lines 18-32; see e.g. Figs. 3-6B; column 7, lines 1-28; “The processor may be capable of triggering an open or close procedure that causes the motor to adjust the position of the lid assembly”; “The triggering may be based on the geographic proximity of a user, for example, when the user approaches the computer it may automatically open and unlock or when the user moves away from the computer it may automatically close and lock”, “a command issued by the user” “based on direct or indirect physical contact, for example, the user may contact a touch-sensitive surface of the computer”, “or clicking a button (implemented in hardware or software) on the computer 10 or another device e.g., phone”; e.g. “the computer may have an image sensor configured to detect the user's face and continuously adjust the angle and position of the lid to keep the face in the field of view of the camera and/or keep the lid in the optimum viewing position”; see e.g. first angle in Fig. 5A and 6A).

Regarding claim 8, Loo and Tamura disclose all the claim limitations as applied above (see claim 1). In addition, Loo discloses the hinge section includes a motor (see motor 219  in Figs. 2 and 8-9; column 3, lines 23-48; column 11, lines 23-37).

Regarding claim 9, Loo and Tamura disclose all the claim limitations as applied above (see claim 1). In addition, Loo discloses the hinge section includes a plurality of hinges (see pair of hinges 218 in Fig. 7B).

Regarding claim 11, Loo discloses a display device (see portable computer 10 in Figs. 1A-1B and 3-6B; see portable computer 110 in Figs. 7A-9) comprising:
panels at least one of which includes an input section (see 14 and 12 in Figs. 1A-6B; see 114 and 112 in Figs.7A-9);
a hinge section disposed between adjacent ones of the panels, the hinge section being extended to the adjacent ones of the panels (see section where hinges 218 are located in Figs. 1A-2 and 7A-7B);
a controller that receives an input signal from the input section and generates a control signal (e.g. a central processing unit ("CPU") of the computer 10, or a dedicated processor; column 2, lines 44-46; column 4, lines 9-32; column 12, lines 4-10); and
a hinge driving section that drives the hinge section based on the control signal from the controller (see e.g. motor 219 in Figs. 2 and 8-9; column 1, line 57 to column 2, line 12; column 3, lines 23-48; column 11, lines 23-37), wherein 
the input section receives a command input by a user (see Abstract; column 1, line 57 to column 2, line 12; column 4, lines 18-32; see e.g. Figs. 3-6B; column 7, lines 1-28), 
the hinge driving section drives the hinge section according to the command input such that an angle between the adjacent ones of the panels varies based on the command input (see Abstract; column 1, line 57 to column 2, line 12; column 4, lines 18-32; see e.g. Figs. 3-6B; column 7, lines 1-28; “The processor may be capable of triggering an open or close procedure that causes the motor to adjust the position of the lid assembly”; “The triggering may be based on the geographic proximity of a user, for example, when the user approaches the computer it may automatically open and unlock or when the user moves away from the computer it may automatically close and lock”, “a command issued by the user” “based on direct or indirect physical contact, for example, the user may contact a touch-sensitive surface of the computer”, “or clicking a button (implemented in hardware or software) on the computer 10 or another device e.g., phone”; e.g. “the computer may have an image sensor configured to detect the user's face and continuously adjust the angle and position of the lid to keep the face in the field of view of the camera and/or keep the lid in the optimum viewing position”; see various angles in Fig. 5A-6B),
the panels include a first panel and a second panel (see 14 and 12 in Figs. 1A-6B; see 114 and 112 in Figs.7A-9),
the first panel includes a first display section that is exposed outside and displays an image when the first panel and the second panel form a first angle (see sections of e.g. screen 16 in Figs. 1A and 2-6B and screen 116 in Fig. 7B, that display an image during e.g. a video conferencing, based on the broadest reasonable interpretation of the claimed limitations; see e.g. first angle in Fig. 5A and 6A; for clarification, “a video display… is typically designed to be viewable from a range of angles” (column 1, lines 19-25)),
the first panel includes a second display section that is exposed outside and displays an image when the first panel and the second panel form a second angle different from the first angle (see sections of e.g. screen 16 in Figs. 1A and 2-6B and screen 116 in Fig. 7B, that display an image during e.g. a video conferencing, based on the broadest reasonable interpretation of the claimed limitations; see e.g. second angle in Fig. 5B and 6B; for clarification, “a video display… is typically designed to be viewable from a range of angles” (column 1, lines 19-25)).
However, Loo does not appear to expressly disclose the second display section is on a different side of the first panel from the first display section, and the second panel includes a third display section that is exposed outside and displays an image when the first panel and the second panel form the second angle.
Tamura discloses a first panel includes a first display section that is exposed outside and displays an image when the first panel and a second panel form a first angle (see e.g. left display panel including an area other than the “access inconvenient area” displaying an image when the left display panel and right display panel form a 90 degrees angle, as shown in Fig. 2(b); para[0026]-para[0030]), the first panel includes a second display section that is exposed outside and displays an image when the first panel and the second panel form a second angle different from the first angle, the second display section is on a different side of the first panel from the first display section (see that when the left display panel and the right display panel form a 180 degrees angle, e.g., an area corresponding to the “access inconvenient area” included in the left display panel displays an image, as shown in Fig. 2(a); para[0026]-para[0030]), and the second panel includes a third display section that is exposed outside and displays an image when the first panel and the second panel form the second angle (see e.g. the right display panel including an area displaying an image when the left display panel and right display panel form a 180 degrees angle, as shown in Fig. 2(a); para[0026]-para[0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Loo’s invention, with the teachings in Tamura’s invention, to have the second display section is on a different side of the first panel from the first display section, and the second panel includes a third display section that is exposed outside and displays an image when the first panel and the second panel form the second angle, for the advantage of improving operabilities in accordance with an open/close angle of the device, by arranging  images at positions that are easy to operate in accordance with an opening state of the device  (see Abstract; para[0027]-para[0030]).

Regarding claim 12, as best understood, Loo and Tamura disclose all the claim limitations as applied above (see claim 11). In addition, it is analogous to claim 2, and therefore it is rejected for the same reasons as claim 2 above.

Regarding claim 13, as best understood, Loo and Tamura disclose all the claim limitations as applied above (see claim 12). In addition, Loo discloses the input section is disposed in a display section and includes a touch sensor that senses a touch from an outside (see Abstract; column 1, line 57 to column 2, line 12; column 4, lines 18-32; see e.g. Figs. 3-6B; column 7, lines 1-28; see e.g. 231 in Fig. 4, and touchscreen 116 in Fig. 7B).
In addition, Tamura discloses each of the panels includes a display section that displays an image, and the input section is disposed in the display section and includes a touch sensor that senses a touch from an outside (see left and right touch panels in Figs. 1-2(b); para[0026]-para[0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have each of the panels includes a display section that displays an image, and the input section is disposed in the display section and includes a touch sensor that senses a touch from an outside, as also taught by Tamura in the combination, for the advantage of improving operabilities of the device by having a double spread type device where two housings having a display unit on each of them are rotationally joined, and by arranging images in a way that are easy to operate/touch (see Abstract; para[0026]-para[0030]).

Regarding claim 14, Loo and Tamura disclose all the claim limitations as applied above (see claim 11). In addition, Loo discloses the angle between the adjacent ones of the panels varies according to a number of instances of an input pattern input to the input section (see Abstract; column 1, line 57 to column 2, line 12; column 4, lines 18-32; see e.g. Figs. 3-6B; column 7, lines 1-28; “the computer may have an image sensor configured to detect the user's face and continuously adjust the angle and position of the lid to keep the face in the field of view of the camera and/or keep the lid in the optimum viewing position”, and thus, according to the instances the face location input changes).

Regarding claim 16, Loo and Tamura disclose all the claim limitations as applied above (see claim 11). In addition, it is analogous to claim 8, and therefore it is rejected for the same reasons as claim 8 above.

Regarding claim 17, Loo and Tamura disclose all the claim limitations as applied above (see claim 11). In addition, it is analogous to claim 9, and therefore it is rejected for the same reasons as claim 9 above.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loo et al. (US 9,823,631), in view of Tamura (US 2012/0319943), as respectively applied to claims 1 and 11 above, and further in view of Kim (US 2018/0157361).

Regarding claim 7, Loo and Tamura disclose all the claim limitations as applied above (see claim 1). However, Loo and Tamura do not appear to expressly disclose the input section includes a fingerprint sensor.
Kim discloses an input section includes a fingerprint sensor (see Fig. 4; para[0017]; para[0082]-para[0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Loo’s and Tamura’s combination, with the teachings in Kim’s invention, to have the input section includes a fingerprint sensor, for the advantage of identifying a touch input by using fingerprint information of a user to improve the precision of touch recognition (para[0082]-para[0083]).

Regarding claim 15, Loo and Tamura disclose all the claim limitations as applied above (see claim 11). In addition, it is analogous to claim 7, and therefore it is rejected for the same reasons as claim 7 above.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loo et al. (US 9,823,631), in view of Cho et al. (US 2018/0242446).

Regarding claim 19, Loo discloses a display device (see portable computer 10 in Figs. 1A-1B and 3-6B; see portable computer 110 in Figs. 7A-9) comprising:
an input section that receives a command input by a user and generates an input signal (see Abstract; column 1, line 57 to column 2, line 12; column 4, lines 18-32; see e.g. Figs. 3-6B; column 7, lines 1-28);
a bent part that is bendable and includes a hinge section (see section where hinges 218 are located in Figs. 1A-2 and 7A-7B);
a controller that receives the input signal from the input section and generates a control signal (e.g. a central processing unit ("CPU") of the computer 10, or a dedicated processor; column 2, lines 44-46; column 4, lines 9-32; column 12, lines 4-10); and
a hinge driving section that drives the hinge section based on the control signal from the controller (see e.g. motor 219 in Figs. 2 and 8-9; column 1, line 57 to column 2, line 12; column 3, lines 23-48; column 11, lines 23-37), wherein
the hinge driving section drives the hinge section according to the command input such that a curvature or a bent angle of the bent part varies based on the command input (see Abstract; column 1, line 57 to column 2, line 12; column 4, lines 18-32; see e.g. Figs. 3-6B; column 7, lines 1-28; “The processor may be capable of triggering an open or close procedure that causes the motor to adjust the position of the lid assembly”; “The triggering may be based on the geographic proximity of a user, for example, when the user approaches the computer it may automatically open and unlock or when the user moves away from the computer it may automatically close and lock”, “a command issued by the user” “based on direct or indirect physical contact, for example, the user may contact a touch-sensitive surface of the computer”, “or clicking a button (implemented in hardware or software) on the computer 10 or another device e.g., phone”; e.g. “the computer may have an image sensor configured to detect the user's face and continuously adjust the angle and position of the lid to keep the face in the field of view of the camera and/or keep the lid in the optimum viewing position”; see various angles in Fig. 5A-6B).
However, Loo does not appear to expressly disclose the bent part further includes a panel overlapping the hinge section, the panel includes a display section that displays an image and the panel also includes an edge display portion having a display surface that is bent at an edge of the panel, the edge display portion is disposed at the edge of a side opposite to the hinge section.
Cho discloses a bent part further including a panel overlapping a hinge section, the panel includes a display section that displays an image and the panel also includes an edge display portion having a display surface that is bent at an edge of the panel, the edge display portion is disposed at the edge of a side opposite to the hinge section (see in Figs. 6A-7B bendable/bent part including touch screen 260 that displays an image, overlapping a hinge 205 (see curved display region 260d), and  a left curved region (or the left curved display region) 260a and a right curved region (or the right curved display region) 260c, both disposed at edges opposite to the hinge 205; para[0107]; para[0110]; para[0116]; para[0119])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Loo’s invention, with the teachings in Cho’s invention, to have the bent part further includes a panel overlapping the hinge section, the panel includes a display section that displays an image and the panel also includes an edge display portion having a display surface that is bent at an edge of the panel, the edge display portion is disposed at the edge of a side opposite to the hinge section, for the advantage of increasing/maximizing a screen size (para[0004]).

Regarding claim 20, Loo and Cho disclose all the claim limitations as applied above (see claim 19). In addition, Loo discloses the hinge section includes a motor (see motor 219  in Figs. 2 and 8-9; column 3, lines 23-48; column 11, lines 23-37).

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 11 and 19 have been considered but are moot because the new grounds of rejection do not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623